DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on pages 1-3 of the remarks dated 4/6/2021. Additionally, Wiser et al. (US 2015/0362756), Starner et al. (US 2017/0227792), and Shtukater (US 2017/0270636) fail to disclose independent claim 1, independent claim 11, and independent claim 16 in its entirety. 
Specifically regarding the allowability of amended independent claim 1: The prior art of record does not disclose or suggest a computer implemented method comprising “augmented reality content to the user via the contact lens such that it appears to the user to be at the current focal point, wherein no change in the current focal point of the user is needed to see the augmented reality content, and wherein the delivering comprises projecting the augmented reality content over what is being viewed by the user”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-7 and 9-10 are allowable due to pendency on amended independent claim 1.
independent claim 11: The prior art of record does not disclose or suggest a system comprising “data indicating a current focal point of a user wearing a contact lens; augmented reality content to the user via the contact lens such that it appears to the user to be at the current focal point, wherein no change in the current focal point of the user is needed to see the augmented reality content, and wherein the delivering comprises projecting the augmented reality content over what is being viewed by the user”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 12-15 are allowable due to pendency on amended independent claim 11.
Specifically regarding the allowability of amended independent claim 16: The prior art of record does not disclose or suggest a computer program product comprising “data indicating a current focal point of a user wearing a contact lens; and delivering, by the data processing system, augmented reality content to the user via the contact lens such that it appears to the user to be at the current focal point, wherein no change in the current focal point of the user is needed to see the augmented reality content, and wherein the delivering comprises projecting the augmented reality content over what is being viewed by the user”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 17-20 are allowable due to pendency on amended independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872